Citation Nr: 0910280	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to nonservice-connected burial benefits, to 
include an allowance for burial expenses and an allowance for 
plot or interment expenses.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to March 
1957.  He died in September 2006 at the age of 72.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).   

Initially, the Board notes that the provisions of 38 C.F.R. § 
3.1600, which govern the payment of burial benefits and 
allowances for plot and interment expenses, were amended 
effective December 2006.  Of importance, the amended 
provision of 38 C.F.R. § 3.1600(f) liberalized the criteria 
for qualifying for a plot or interment allowance and provides 
that, for claims filed on or after December 16, 2003, the 
claimant must show the following in order to qualify:

(1)	The deceased veteran is eligible for burial in a 
national cemetery;
(2)	The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United 
States; 
(3)	The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.

However, the August 2007 statement of the case did not 
furnish the appellant with the amended regulations.  
Therefore, a supplemental statement of the case must be 
issued in order to provide her with the correct law and 
regulations pertinent to her claim.

Further, the appellant submitted a claim for an allowance for 
burial and funeral-related expenses totaling $6,094.85.  In 
support of her claim, she submitted a copy of the Veteran's 
certificate of death, without additional supporting 
documentation.  

In order to complete a claim for the burial allowance and the 
plot or interment allowance, when payable, certain evidence 
is required.  In addition to providing proof of death, the 
person seeking the allowance is required to submit within one 
year of VA's request for such evidence (1) a statement of 
account, preferably on funeral director's or cemetery owner's 
billhead showing the name of the deceased veteran, the plot 
or interment costs, and the nature of costs of service 
rendered, and unpaid balance and (2) receipted bills, which 
must show by whom payment was made and show receipt by a 
person acting for the funeral director or cemetery owner.  
38 C.F.R. § 3.1601(b).

However, to date, the RO has not made a request for such 
documents.  As this evidence is pertinent to the issue on 
appeal and is required to complete a claim for an allowance 
of burial benefits or a plot or interment allowance, the RO 
must make a request for these documents and allow the 
appellant one year to submit the required documents.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request supporting 
evidence, to include a statement of 
account and receipted bills, with regard 
to the appellant's claim for a burial 
allowance and plot or interment 
allowance.  The appellant should be 
allowed one year from the date of the 
request to submit the required 
documentation in accordance with 
38 C.F.R. § 1601(b).

2.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, she should be furnished a 
supplemental statement of the case that 
includes the current laws and regulations 
governing allowances for burial and 
interment or plot expenses and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

